Case 2:21-mj-30067-DUTY ECF No. 1, PageID.1 Filed 02/09/21 Page 1 of 8




                                                       Case: 2:21−mj−30067
                                                       Assigned To : Unassigned
                                                       Assign. Date : 2/9/2021
                                                       Description: USA V. ROBERT
                                                       MANARD JONES
Case 2:21-mj-30067-DUTY ECF No. 1, PageID.2 Filed 02/09/21 Page 2 of 8
Case 2:21-mj-30067-DUTY ECF No. 1, PageID.3 Filed 02/09/21 Page 3 of 8
Case 2:21-mj-30067-DUTY ECF No. 1, PageID.4 Filed 02/09/21 Page 4 of 8
Case 2:21-mj-30067-DUTY ECF No. 1, PageID.5 Filed 02/09/21 Page 5 of 8
Case 2:21-mj-30067-DUTY ECF No. 1, PageID.6 Filed 02/09/21 Page 6 of 8




   February 9, 2021
                    Case 2:21-mj-30067-DUTY ECF No. 1, PageID.7 Filed 02/09/21 Page 7 of 8
                                                                              AUSA:    Karen L. Reynolds              Telephone: (313) 720-0925
AO 442 (Rev. ) Arrest Warrant                                 Special Agent:      Christopher Loperfido          Telephone: (313) 801-6828


                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                             Eastern District of Michigan

United States of America                                                                                       Case: 2:21−mj−30067
   v.                                                                                                          Assigned To : Unassigned
                                                                                       Case No.                Assign. Date : 2/9/2021
Robert Manard Jones                                                                                            Description: USA V. ROBERT
                                                                                                               MANARD JONES



                                                               ARREST WARRANT

To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) ROBERT MANARD JONES                                                                                               ,
who is accused of an offense or violation based on the following document filed with the court:


u Indictment               u Superseding Indictment                   u Information       u Superseding Information          ✔ Complaint
                                                                                                                             u
u Probation Violation Petition                  u Supervised Release Violation Petition             u Violation Notice u Order of the Court

This offense is briefly described as follows:


          18 U.S.C. § 922 (g)(1) - Felon in possession of a firearm




Date:         February 9, 2021
                                                                                                       Issuing officer’s signature

City and state: Detroit, MI                                                                Kimberly G. Altman, United States Magistrate Judge
                                                                                                         Printed name and title


Return

          This warrant was received on (date)                                    , and the person was arrested on (date)
at (city and state)                                                      .

Date:
                                                                                                      Arresting officer’s signature


                                                                                                        Printed name and title

Distribution: Original Court – 1copy U.S. Marshal – 2 copies USA
                     Case 2:21-mj-30067-DUTY ECF No. 1, PageID.8 Filed 02/09/21 Page 8 of 8
AO 442 (Rev. ) Arrest Warrant (Page 2)




                       This second page contains personal identifiers provided for law-enforcement use only
                       and therefore should not be filed in court with the executed warrant unless under seal.

                                                       (Not for Public Disclosure)

Name of defendant/offender:              ROBERT MANARD JONES
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:              12/19/1987
Social Security number:
Height:                                                                 Weight:
Sex:                                                                    Race:
Hair:                                                                   Eyes:

Scars, tattoos, other distinguishing marks:


History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):



FBI number:

Complete description of auto:



Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
